Order entered September 9, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00912-CV

 IN RE ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Relator

               Original Proceeding from the 191st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-04652

                                         ORDER
                        Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s August 2, 2019 petition for

writ of mandamus.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE